DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8, which depends from claim 1, requires the ratio (B/A) is greater than 0.  Claim 1 requires a ratio (B/A) in the range of 0 to 0.99.  The phrase “greater than 0” encompasses all values greater than 0, values which fall outside the range required by claim 1.  It is unclear if claim 8 is intended to encompass a ratio (B/A) of greater than 0 to 0.99 or a ratio (B/A) of any value greater than 0 (e.g. greater than 0 to 10, greater than 0 to 100, greater than 0 to 1,000).  For purpose of further examination, the Examiner is interpreting claim 8 to include a ratio (B/A) is greater than 0 to 0.99.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Serial No. 2016/0312074).
Regarding claims 1, 2, and 5; Choi et al. teaches a method for preparing a composite material, wherein an acrylic based pressure sensitive adhesive (202) [0027] is applied to a conductive porous substrate, for example a foam [0019] comprising copper, nickel, silver, gold, tin, cobalt chromium, or aluminum (204) [0022], on an optional release liner (206) [0041, 0045].

    PNG
    media_image1.png
    175
    335
    media_image1.png
    Greyscale





Choi et al. teaches a first cure is initiated by UV or another light source which initiates a curing reaction to thicken the adhesive composition prior to final curing (i.e. forming a polymer component on a first surface via irradiation of light) [0037].
Choi et al. teaches the release liner is optional.  Thus, in the instance the release liner is not present, the polymer component has an area ratio (A) on the first surface opposite the first surface (e.g. 100) and the polymer component has an area ratio (B) on the second surface (e.g. 0), the ratio (B/A) is 0 (as calculated by Examiner).
Choi et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Choi et al. does not specifically disclose an embodiment that does not comprise a release liner.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composite material containing a acrylic pressure sensitive adhesive on a conducted porous substrate, without a release liner, based on the invention of Choi et al., and would have been motivated to do so since Choi et al. suggests that the release liner is optional and thus not required by the present invention.
	Regarding claim 3; Choi et al. teaches the conductive porous substrate is particularly between about 20 and about 50 microns thick [0022].
	Regarding claims 6; Choi et al. teaches the electrically conductive, single-sided tape (without optional release liner) is particularly between about 30 and about 100 microns thick, thus the polymer component would be between about 10 to about 80 microns thick (as calculated by Examiner; 30-100 microns [total thickness of porous substrate + adhesive composition] – 20-50 microns [thickness of porous substrate] = 10-80 microns).
	Regarding claim 7; in the instance the acrylic pressure sensitive adhesive is the only polymer component present on the porous substrate, the area ratio is 100%.
	Regarding claim 9; in the instance the release liner is not present the (P/T) ratio is 0, thus falling within the claimed range.
Regarding claim 10; in the instance the release liner is present and exists in the entire range, the (P/T) ratio is 1.  Choi et al. fails to teach a (P/T) ratio ranging from greater than 0 to less than 0.95.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected substantially similar properties between a composite having a (P/T) ratio of 1 and a composite having a (P/T) ratio of less than 0.95 (e.g. 0.94).
Regarding claim 11; Choi et al. teaches the electrically conductive, single-sided tape (without optional release liner) is particularly between about 30 and about 100 microns thick, thus the polymer component would be between about 10 to about 80 microns thick (as calculated by Examiner; 30-100 microns [total thickness of porous substrate + adhesive composition] – 20-50 microns [thickness of porous substrate] = 10-80 microns).  Although, Choi et al. discloses the thickness of the product, one of ordinary skill in the art would expect the thickness of the photocurable composition (prior to curing) to fall within the claimed range, even when taking into account shrinkage due to polymerization and curing.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Serial No. 2016/0312074).
Regarding claim 13; Choi et al. teaches a composite material, wherein an acrylic based pressure sensitive adhesive (202) [0027] is applied to a conductive porous substrate, for example a foam [0019] comprising copper, nickel, silver, gold, tin, cobalt chromium, or aluminum (204) [0022], on an optional release liner (206) [0041, 0045].



    PNG
    media_image1.png
    175
    335
    media_image1.png
    Greyscale



Choi et al. teaches the release liner is optional.  Thus, in the instance the release liner is not present, the polymer component has an area ratio (A) on the first surface opposite the first surface (e.g. 100) and the polymer component has an area ratio (B) on the second surface (e.g. 0), the ratio (B/A) is 0 (as calculated by Examiner).
Choi et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Choi et al. does not specifically disclose an embodiment that does not comprise a release liner.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composite material containing an acrylic pressure sensitive adhesive on a conducted porous substrate, without a release liner, based on the invention of Choi et al., and would have been motivated to do so since Choi et al. suggests that the release liner is optional and thus not required by the present invention.

Claim(s) 1-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2010-052179).
Regarding claims 1-3, 8, 12, 14, and 15; Kimura teaches method for manufacturing a conductor-forming sheet (10), which includes a porous metal sheet (1) containing copper (claim 2), having a thickness or 1 micron to 1 mm (claim 3), forming a photoresist film on a stainless steel foil and subjecting the photoresist film to a photolithography process to form a fine resist, one of the photoresist layers (2) formed on both surfaces of the porous metal sheet (1) is removed with an alkaline solution after photocuring [0006-0010].

    PNG
    media_image2.png
    113
    245
    media_image2.png
    Greyscale



Kimura teaches the photoresist is photocured by light irradiation in the form of a wiring pattern, and the uncured photoresist obtained is removed (claim 12) [0013].

    PNG
    media_image3.png
    235
    470
    media_image3.png
    Greyscale
Fig. 5






Kimura teaches the photoresist layer 2a is peelable [0051].  Prior to peeling, the ratio (B/A) is 1 (the area with respect to teach photoresist layer 2a and 2 is equal).    Kimura fails to teach a (B/A) ratio in the range of 0 to 0.99.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected substantially similar properties between a composite having a (B/A) ratio of 1 and a composite having a (B/A) ratio of 0.99.
Regarding claim 4; Kimura teaches a porosity of 25% to less than 99% [0027].	
Regarding claims 5, 6, and 11; Kimura teaches the photoresist layer 2 is prepared from acrylic compounds [0039] and has a thickness in the range of from 1 to 500 microns [0040].
Regarding claim 7; in the instance the acrylic pressure sensitive adhesive is the only polymer component present on the porous substrate, the area ratio is 100%.
	Regarding claim 9; in the instance the photoresist layer 2a is peeled, the (P/T) ratio is 0, thus falling within the claimed range.
Regarding claim 10; in the instance the photoresist layer 2a is present and exists in the entire range, the (P/T) ratio is 1.  Kimura fails to teach a (P/T) ratio ranging from greater than 0 to less than 0.95.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected substantially similar properties between a composite having a (P/T) ratio of 1 and a composite having a (P/T) ratio of less than 0.95 (e.g. 0.94).

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2010-052179).
Regarding claims 13 and 16; Kimura teaches a conductor-forming sheet (10), which includes a porous metal sheet (1) containing copper (claim 2), having a thickness or 1 micron to 1 mm (claim 3), forming a photoresist film on a stainless steel foil and subjecting the photoresist film to a photolithography process to form a fine resist, one of the photoresist layers (2) formed on both surfaces of the porous metal sheet (1) is 
    PNG
    media_image2.png
    113
    245
    media_image2.png
    Greyscale
removed with an alkaline solution after photocuring [0006-0010].




    PNG
    media_image3.png
    235
    470
    media_image3.png
    Greyscale
Fig. 5






Kimura teaches the photoresist layer 2a is peelable [0051].  Prior to peeling, the ratio (B/A) is 1 (the area with respect to teach photoresist layer 2a and 2 is equal).    Kimura fails to teach a (B/A) ratio in the range of 0 to 0.99.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected substantially similar properties between a composite having a (B/A) ratio of 1 and a composite having a (B/A) ratio of 0.99.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767